202 S.W.3d 37 (2006)
Tyrone SMITH, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 86845.
Missouri Court of Appeals, Eastern District, Division Two.
September 26, 2006.
Jo Ann Rotermund, St. Louis, MO, for appellant.
Jeremiah (Jay) Nixon, Attorney General, Cecily L. Daller, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GEORGE W. DRAPER III, P.J., GARY M. GAERTNER, SR., J., and ROBERT G. DOWD, JR., J.

ORDER
PER CURIAM.
Appellant, Tyrone Smith ("Movant"), appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant was found guilty, following a jury trial, of one count of the class C felony of child molestation in the first degree, section 566.067, RSMo 1994, and one count of the class B felony of child molestation in the first degree, section 566.067, RSMo 2000. Movant was sentenced as a prior and persistent offender to five years of imprisonment and ten years of imprisonment *38 respectively, with the sentences to run consecutively. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment of the motion court pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.